Case 8:20-cv-01900-JSM-AAS Document 4 Filed 08/31/20 Page 1 of 2 PagelD 10

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

 

Case Number: 8:20-CV-01900-T-30AAS

Plaintiff:
DAVID POSCHMANN

V5.

Defendant:
SHREE VARAHI MOTEL, INC.

For:

BREW M. LEVITT

4700 NW, BOCA RATON BLVD
SUITE 302

BOCA RATON, FL 33431

Received by 24 Hour Process LLC on the 18th day of August, 2020 at 4:06 pm to be served on SHREE VARAHI MOTEL,
INC. DIPAK PATEL, REGISTERED AGENT, 2073 S. McCall Road, ENGLEWOOD, FL 34224,

|, Dexter Carrasco, do hereby affirm that on the 28th day of August, 2020 at 14:45 am, I:

served a CORPORATION by serving the REGISTERED AGENT in accordance with F.S. 48.081 (3)}(a) by delivering a true
copy of he SUMMONS IN A CIVIL ACTION and COMPLAINT with the date and hour of service endorsed thereon by me, to:
DIPAK PATEL as Registered Agent al the address of: 2073 S. McCall Road, Englewood, FL 342224 on behalf of SHREE
VARAHI MOTEL, INC., and informed said person of the contents thergin, in compliance with state statutes.

Description of Person Served: Age: 40s, Sex: M, Race/Skin Color: Indian, Height: 56", Weight: 160, Hair: black, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial! circuit in which the process was served. Under penalties of perjury,| declare that | have read the
foregoing Return of Service and the facts stated are true and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92-525
(2).

 

 

ee ee
oe a ; _
fe —F i
"7 ( hm
“Déxter Carrasco

20th Judicial Circuit #205875

24 Hour Process LLC

6742 Forest Hill Blvd

Suite 300

West Palm Beach, FL 334473
(561) 705.2378

Our Job Senal Number: JEG-2020000756
Ref: SHREE VARAHI! MOTEL, INC.

Copyoght & 1992-2020 Oitatase Semmes Ine - Process Serwer's Tao pon VE Ic

UY AUER TE
Case 8:20-cv-01900-JSM-AAS Document 4 Filed 08/31/20 Page 2 of 2 PagelID 11
Case 8:20-cv-01900-JSM-AAS Document 3 Filed 08/17/20 Page 1 of 1 PagelD 9

AQ 440 (Rev. 0612) Summons ina Civil Action

UNITED STATES DISTRICT COURT

tor the
Middle District of Florida [=] Date: 9-28 “2090

DAVID POSCHMANN, tails
IED zt:
Plaintiffés)
¥ Civil Action No. 8:20-cv-01900-T-30AAS

SHREE VARAHI MOTEL, INC,

Samet ee ee ee eee ee ee See eee ee hee

Defendant(s}

SUMMONS IN A CIVIL ACTION

SHREE VARAHI MOTEL, INC.
Dipak Patel, Registered Agent
2073 S McCall Road
Englewood, Florida 34224

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Drew M. Levitt, Esq./Lee D. Sarkin, Esq.

4700 NW Boca Raton Blvd., #302
Boca Raton, Fl. 33431

If you fail lo respond, judgment by default will be entered against you for the reef demanded m the complaint.
You also must file your answer or motion with the court.

Aug 17, 2020

Date:

 

 

 
